 

Exhibit 10.3

 



SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into between
Edison Nation, Inc. (“the Company” or “Employer”) and Philip Anderson
(“Employee”).

 

WHEREAS, Employee was employed by Employer as an at-will employee subject to the
terms of a September 2018 employment agreement, holding the position of Chief
Financial Officer;

 

WHEREAS, Employer decided to terminate Employee’s employment effective June 7,
2019;

 

WHEREAS, Employer wishes to extend certain benefits to Employee in exchange for
a full release of all claims related to Employee’s employment with and
termination of employment from Employer;

 

WHEREAS, Employee wishes to obtain certain benefits in exchange for a full
release of his potential claims against Employer; and

 

WHEREAS, this Agreement shall take effect on the eighth day following Employee’s
execution of this Agreement (“Effective Date”);

 

THEREFORE, in consideration of the promises set forth below, the parties hereto
agree as follows:

 

1.                   Termination Date. Employee’s employment with Employer is
terminated effective June 7, 2019 (“Termination Date”).

 

2.                   Separation Benefits. If Employee executes this Agreement
and does not revoke his acceptance in accordance with Section 11 of this
Agreement, Employer agrees to provide the following benefits to which he would
not otherwise be entitled:

 

Continued Salary: Continued payment of Employee’s base salary in accordance with
the Employer’s regular payroll practices, less all relevant taxes and other
withholdings, through the Termination Date. For the avoidance of doubt, the
Separation Benefits outlined in this Section 2 shall consist of base salary
continuation only, as set forth herein, and shall not include any bonus payments
or any other payments whatsoever.

 



 

 

 

Employee acknowledges that he is not entitled to the benefits outlined in
Section 2 of this Agreement but for his execution of the Agreement and, in
particular, the provisions of Sections 5 to 8 of the Agreement. Employee
acknowledges that he is not entitled to any further compensation or benefits
from Employer pursuant to the Agreement (except as set forth in Section 3 of
this Agreement) as a result of his employment, or for any reason bearing any
relationship with Employer. Employee further acknowledges and agrees that he has
been paid in full for any and all wages owed to him by Employer as a result of
his employment and that no additional compensation whatsoever is owed to him.



 

3.                   Termination Payments. Employer shall pay Employee his
normal salary through Termination Date. Employer will also pay Employee for any
unused paid time off (PTO) accrued as of the Termination Date, less applicable
deductions. The payments described in this Section 3 will be made regardless of
Employee’s execution of this Agreement.

 

4.                   Expiration of Stock Option. Employer granted Employee
options to purchase 210,000 shares of the Company’s common stock at a price of
$5.00 per share pursuant to the terms, conditions and vesting schedule set forth
in the Non-Qualified Option Agreement. (hereinafter the “Stock Option”). The
70,000 unvested options will vest concurrent with the execution of this
Separation Agreemnt. Subsequently Executive will surrender all stock options
awarded to him and will receive in exchange an award of 100,000 “Restricted
Stock Units” (the “RSUs”) under the Company’s Omnibus Incentive Plan (the
“Incentive Plan”), which surrender will be effective on the date that the
Company has taken all appropriate action to issue the RSUs. Upon vesting, the
RSUs will be paid to the Executive in the form of the Company’s common stock.
The RSUs will become vested upon the Executive’s completion of his consulting
services specified in this Agreement or, if sooner, upon a change in control of
the Company (as described in the Incentive Plan) or the Executive’s death. The
RSUs will be subject to the further terms of the Incentive Plan

 



-2- 

 

 

5.                   Release. Employee hereby releases and discharges Employer
(Edison Nation, Inc.) and its affiliates, subsidiaries and owners, and each and
every one of their former or current directors, shareholders, officers,
employees, members, agents, successors, predecessors, subsidiaries, affiliates,
assignees and attorneys (hereinafter the “Released Parties”) of and from all
actions, causes of action, claims or complaints (collectively, “Claims”), known
or unknown, in law or equity, which Employee or his heirs, executors,
administrators, successors, assigns, agents, representatives or attorneys ever
had or now have by reason of any matter, cause or thing whatsoever at any time
up to and including the date of execution of the Agreement, arising out of or
under federal, state, or local law in connection with his employment by
Employer. This release includes, but is not limited to, Claims arising under
applicable tort, contract, or personal injury laws, federal laws including, but
not limited to, Title VII of the Civil Rights Acts of 1964 and 1991 (“Title
VII”), the Americans With Disabilities Act, the Age Discrimination in Employment
Act (“ADEA”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Employee Retirement Income Security Act (“ERISA”) (other than any accrued
benefit(s) to which Employee has a non-forfeitable right under any ERISA
retirement benefit plan), the Worker Adjustment and Retraining Notification Act,
the federal Equal Pay Act, the Family and Medical Leave Act; any labor and
employment law enacted by the State of New York or the City of New York,
including, but not limited to, the New York State Human Rights Law, the New York
City Human Rights Act, the New York State Equal Pay Law, the New York State
Labor Law, the New York Whistleblower Law, or any other federal, state, or local
statute, regulation or common law relating to employment, wages, hours,
benefits, expense reimbursements, or any other terms and conditions of
employment and termination of employment; and Employee releases any Claims
against the Released Parties for the termination of his employment, retaliation,
breach of implied covenant of good faith and fair dealing, promissory estoppel,
intentional infliction of emotional distress, wrongful discharge, tortious
termination in violation of public policy, breach of contract, severance,
defamation, malicious prosecution, tortious interference, fraudulent
misrepresentation, negligent misrepresentation, unfair business practices,
interference with business opportunity or with contracts, breach of fiduciary
duty, unfair insurance practices, torts, assault, equitable relief or any other
Claims that he now has or may have had, or hereafter claims to have, on behalf
of herself or any other persons or entities, at any time, arising out of or
relating to any acts or omissions done or occurring prior to and including the
date of this Agreement. Except as provided in this Agreement, Employee further
agrees not to sue or otherwise institute, or cause to be instituted, any
complaint against Employer or any of the other Released Parties in any federal
or state court or other forum concerning any Claim released herein. Employee
intends to release all Claims to the fullest extent permitted by applicable law.
Employee understands and agrees that, while he may hereafter discover claims or
facts in addition to or different from those which he now knows or believes to
be true with respect to the subject matters of this Agreement, it is his
intention by signing this Agreement to fully, finally, and forever release any
and all Claims whether now known or unknown, suspected or unsuspected, which now
exist, may exist, or previously have existed as set forth above. Notwithstanding
the foregoing, nothing in the Agreement seeks to waive claims that cannot be
waived as a matter of law, including administrative charges (as set forth
below), claims for unemployment compensation, and claims for workers’
compensation benefits, however, Employee represents that he has not suffered any
type of injury which he believes to be work-related.

  

6.                   Administrative Charges and Other Regulatory Agencies.
Nothing in this Agreement shall be construed to prohibit Employee from
contacting, filing a charge, or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (“EEOC”), U.S. Department of
Labor (“DOL”), National Labor Relations Board (“NLRB”), Occupational Safety and
Health Administration (“OSHA”), the Financial Industry Regulatory Authority
(“FINRA”), Securities and Exchange Commission (“SEC”), or any comparable state
or local entity. Employee further waives any right he may have to recover
financial damages, including costs and attorney’s fees, that may otherwise inure
to Employee as a result of any EEOC, DOL, NLRB, OSHA, and/or comparable state or
local entity charge or proceeding against Employer.

 



-3- 

 

 

7.                   Non-Assistance. Employee agrees that, absent compulsion of
court order, subpoena or regulatory request, he will not directly or indirectly
assist any non-governmental third party or other non-governmental entity in
maintaining, proceeding upon, or litigating any claim of any kind in any forum
against any of the Released Parties in connection with their employment or
relationship with Employer. With respect to any charges or complaints that have
been or may be filed concerning events or actions relating to his employment,
Employee waives and releases any right he may have to recover in any lawsuit or
proceeding brought by an administrative agency or other person on his behalf.
Employee’s obligations under this Section are subject to his rights under
Section 6 of the Agreement.

 

8.                   ADEA Release. As stated in Section 5 above, this waiver and
release and covenant not to sue specifically applies to any and all causes of
action under the ADEA, except for a legal challenge to the validity of
Employee’s ADEA waiver and release.

 

9.                 Consultation With Counsel. Employer hereby advises Employee
to consult with an attorney prior to executing the Agreement.

 

10.               Consideration Period. Employee understands that he has
twenty-one (21) calendar days from the date of delivery of the Agreement to
consider whether or not to execute the Agreement.

 

11.               Revocation. Employee understands that he may revoke the
Agreement at any time up to and including seven (7) calendar days after his
execution of the Agreement, and that the Agreement does not take effect until
after expiration of that seven (7) day period. Any revocation may be in writing
and signed by Employee and received by Edison Nation, Inc. prior to the
expiration of the seven (7) day period set forth herein.

 



-4- 

 

 

12.               Knowing and Voluntary Agreement. Employee acknowledges that he
has read carefully the entire Agreement, including but not limited to the
release provisions of Sections 5 to 8 of the Agreement and affirms that he is
executing the Agreement knowingly and voluntarily.

 

13.               Non-Disparagement. As a material inducement to Employer to
provide Employee with the separation benefits set forth herein, Employee agrees
not to make negative comments or otherwise disparage Employer or its Affiliates
or any of their officers, directors, managers, employees, consultants, equity
holders, agents, or products. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings or administrative or arbitral proceedings (including depositions in
connection with such proceedings). Employee’s obligations under this Section are
subject to any rights otherwise provided in this Agreement.

 

14.               Non-Solicitation of Employees or Independent Contractors. As a
material inducement to Employer to provide Employee with the separation benefits
set forth herein, Employee hereby agrees that, for a period of one (1) year
following the Termination Date, Employee shall not, directly or indirectly,
solicit or attempt to induce any employee of Employer or independent contractor
engaged and/or utilized by Employer in any capacity to terminate his/her
employment with, or engagement by, Employer.

 

15.               Non-Solicitation of Customers, Prospective Customers or
Vendors. As a material inducement to Employer to provide Employee with the
separation benefits set forth herein, Employee hereby agrees that, for a period
of one (1) year following the Termination Date, Employee shall not, directly or
indirectly, sell or distribute products or services of the type sold, provided
or distributed by Employer to any Customer, Prospective Customer or solicit any
Vendor of Employer for any other entity or person. Employee acknowledges and
agrees that Employer has substantial relationships with its Customers, Vendors
and Prospective Customers, which Employer expends significant time and resources
in acquiring and maintaining, and that Employer has confidential information
pertaining to its business and its Customers, Vendors and Prospective Customers,
and that Employer’s confidential information and relationships with its
Customers, Vendors and Prospective Customers constitute significant and valuable
assets of Employer.

 



-5- 

 

 

For purposes of this Section 15, “Customer” shall mean any person or entity
which has purchased products or services from Employer and/or entered into any
contract for products or services with Employer within the one (1) year
immediately preceding the Termination Date; “Prospective Customer” shall mean
any person or entity which has expressed interest in purchasing products or
services from Employer or expressed interest in entering into any contract for
products or services with Employer within the one (1) year immediately preceding
the Termination Date; and “Vendor” shall mean any supplier, person or entity
from which Employer has purchased products or services during the one (1) year
immediately preceding the Termination Date.

 

16.               Non-Disclosure of Confidential Information. During the course
of his employment, Employee acknowledges that he has had access to confidential
information and materials, including, but not limited to, Employer’s, or its
affiliates’, proprietary or confidential information, technical data, trade
secrets or know-how, including research, product plans, products, services,
customer lists and customers, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, marketing,
distribution and sales methods and systems, sales and profit figures, finances
and other business information disclosed to Employee by Employer, either
directly or indirectly, in writing, orally or by drawings or inspection of
documents or other tangible property (hereinafter “Confidential Information”).

 

As a material inducement to Employer to provide Employee with the separation
benefits set forth herein, Employee hereby agrees that he shall hold in
strictest confidence, and shall not use, and shall not disclose to any person or
entity, any Confidential Information. Employee recognizes that, in connection
with his employment with Employer, he has received from third parties their
confidential or proprietary information subject to a duty on Employer’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Employee agrees that he shall hold in strictest confidence,
and shall not use, or not disclose to any person or entity, such third party
confidential or proprietary information. Employee’s obligations under this
Section are subject to his rights under Section 6 of the Agreement.

 



-6- 

 

  

17.               Return of Employer Property. Employee agrees that he will
return to Employer all documents, records, data, or other non-public information
(recorded in any manner) that were furnished to him or prepared by him in
connection with his employment by Employer (“Employer Information”), with the
exception of documents relating to his compensation or benefits to which
Employee is entitled following the termination of his employment. Employee
further agrees that he will not retain any copies or duplicates of any Employer
Information. Employee further agrees to return any equipment or other property
that was furnished to him by Employer.

 

18.               Confidential Agreement. Employee shall keep confidential the
terms and content of this Agreement, the fact of the execution of the Agreement
and the circumstances leading to the execution of the Agreement, and shall not
disclose them except as necessary to his accountants, attorneys, income tax
preparers or similar professionals, each of whom shall be bound by the
confidentiality requirements contained herein. Nothing in this provision
precludes Employee from disclosing the terms and content of the Agreement to
members of his immediate family. Employee’s obligations under this provision are
subject to his rights under Section 6 of the Agreement.

 

19.               Cooperation. Employee agrees to cooperate with and provide
requested assistance to Employer with respect to any claim, cause of action,
litigation, or other matter involving Employer or its affiliates, in which (a)
he (i) has significant knowledge, or (ii) was intimately involved, during the
course of his employment with Employer, and (b) such requested assistance and/or
cooperation is reasonably necessary and appropriate. Employer will provide
Employee with reasonable advance notice of its desire to request cooperation and
assistance from him. Employer will reimburse Employee for reasonable expenses
incurred as part of his compliance with this provision. Nothing in this section
is intended to require Employee to provide anything but truthful and accurate
information or testimony in the event he is asked for information or called to
testify.  Employee’s obligations under this provision are subject to his rights
under Section 6 of the Agreement. 

 



-7- 

 

 

20.                  Notice of Immunity under the Economic Espionage Act of
1996, as amended by the Defend Trade Secrets Act of 2016.  Notwithstanding any
other provision of this Agreement, Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that: (i) is made: (1) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document that is filed under
seal in a lawsuit or other proceeding. Notwithstanding any other provision of
this Agreement, if Employee files a lawsuit for retaliation by Employer for
reporting a suspected violation of law, Employee may disclose Employer’s trade
secrets to Employee’s attorney and use the trade secret information in the court
proceeding if Employee: (i) files any document containing the trade secret under
seal; and (ii) does not disclose the trade secret, except pursuant to court
order.

 

21.               Severability. If any portion of the Agreement is void or
deemed unenforceable for any reason, the unenforceable portion shall be deemed
severed from the remaining portions of the Agreement which shall otherwise
remain in full force and effect. Notwithstanding the preceding sentence, the
parties expressly agree that the releases and related provisions embodied in
Sections 5 to 8 of the Agreement are the essence of this Agreement and should
any of these Sections be deemed invalid or unenforceable, this Agreement shall
be null and void.

 

22.               Choice of Law and Consent to Jurisdiction. The Agreement is
governed by the laws of the State of Nevada, without regard to conflicts of law
principles, and any action to enforce the Agreement shall be brought in the
federal or state courts located in the State of New York. The parties hereby
consent to the personal jurisdiction and venue of such courts for any such
action, regardless of where they may reside or work at the time of such dispute.
In the event of any lawsuit seeking to enforce the terms of this Agreement, the
parties agree that: (a) this Agreement shall be confidential and may not be
filed with the Court except under seal and only to the extent necessary to seek
enforcement thereof; and (b) any such lawsuit will be heard without a jury and
Employee and Employer each waive their right to a jury in any such lawsuit.

 



-8- 

 

 

23.               Entire Agreement. The Agreement constitutes the entire
agreement between the parties and supersedes any and all prior agreements or
understandings between them. This Agreement, however, does not affect the
validity or enforceability of any obligations that Employee undertook or
agreements Employee signed in connection with his employment with Employer.
These obligations remain in effect and will continue to be binding as set forth
therein.

 

24.               Modifications. The Agreement may be modified only in a writing
signed by both parties.

 

25.               No Admission of Liability. The Agreement does not, and shall
not in any way be construed to, constitute an admission of wrongdoing or
liability by either party.

 

26.               Counterparts. This Agreement may be executed in two (2) or
more counterparts, and execution in such manner shall in no way affect or alter
the validity of this Agreement or the rights and responsibilities of the parties
hereto. Delivery of signatures by facsimile or pdf will be accepted and are
agreed by all parties to be treated the same as original signatures.

 

 





/s/ Philip Anderson   /s/ Chris Ferguson   Philip Anderson   Edison Nation, Inc.
            Date: 6/7/2019   By: Chris Ferguson                 Date: 6/7/2019  



 



-9- 

